On Rehearing.
ST. PAUL, J.
Plaintiffs allege that after due return of their property for purposes of *315taxation, after due assessment thereof by the assessor, and after due approval of said assessment by the police jury, acting as a board of reviewers, the assessor (acting presumably by direction or suggestion of the state board of affairs), raised the valuation and increased the assessment placed upon their said property as aforesaid even for purposes of parish taxation; all without notice whatever to plaintiffs or opportunity given them to object, and all in violation of law. Wherefore they pray that said increased assessment for parish purposes be annulled. They do not complain of said assessment for state purposes.
Defendants filed pleas of no cause of action and of estoppel; the latter based upon an allegation of fact, to wit, that plaintiffs had made no proper and sufficient return of their property to the assessor, and upon the provisions of section 3 of Act 182 of 1906, p. 332, which provide that the owner of taxable property who fails to make such return “shall be estopped from contesting the correctness of the assessment as made by the assessor.”
On the hearing of these pleas the defendants made good their allegation of fact; whereupon the trial judge maintained the pleas of estoppel and of no cause of action aforesaid.
I.
[2] Under section 10 of Act 140 of 1916 the board of state affairs has authority to fix the value of property for purposes of state taxation (paragraph 4). But for purposes of local taxation the functions of that board are only advisory as to valuation (paragraph 5; see, also, section 13); and no alteration (increase) of values for parish purposes shall be made except after a special notice to be given in addition to the other notices required by law (paragraph 11).
It is clear therefore that plaintiffs’ petition discloses a cause of action; for it is settled jurisprudence and sound law that where an assessment has been approved by the police jury, acting as a board of reviewers, its subsequent increase by the board of state affairs (or otherwise) is invalid without the notices required by law. Delta Land Co., v. Stewart, 145 La. 144, 81 South. 880; Forest Lumber Co. v. Word, 146 La. 271, 83 South. 551.
II.
[3,4] The plea ' of estoppel is also unfounded, for plaintiffs complain, not merely of the judgment of the assessor or police jury or state board of affairs as to values, but of the legality of the course they have pursued in fixing those values; and it is settled jurisprudence and sound law that the estoppel declared by section 3 of Act 182 of 1906, against a taxpayer who fails to make due return of his property, applies only to the correctness of an assessment, not to its validity. Marston v. Elliott, 138 La. 575, 70 South. 519; Crowell & Spencer Lumber Co. v. Lafleur, 137 La. 772, 69 South. 170.
Decree.
The judgment appealed from is therefore reversed; and it is now ordered that the pleas of no cause of action and estoppel herein filed by defendants be overruled, and the case remanded for further trial according to law.